     Case 2:19-cv-00118 Document 5 Filed 03/22/19 Page 1 of 2 PageID #: 73



                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION


GREENBRIER HOTEL CORPORATION,                         Case No. 2:19-cv-00118
et al.
                                                      NOTICE OF DISMISSAL OF
              Plaintiffs,                             DEFENDANT ACE BERMUDA
                                                      INSURANCE LTD. (CHUBB)
v.                                                    WITHOUT PREJUDICE

ACE AMERICAN INSURANCE
COMPANY (CHUBB), et al.

                 Defendants.


       Plaintiffs, by counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby dismiss,

without prejudice, any and all claims asserted by Plaintiffs against Defendant Ace Bermuda

Insurance Ltd. (Chubb) and hereby also therefore dismiss this Complaint, without prejudice, only

as to Defendant Ace Bermuda.

                                             Respectfully submitted,

                                             /s/Michael W. Carey
                                             MICHAEL W. CAREY, WVSB No. 635
                                             JOHN A. KESSLER, WVSB No. 2027
                                             CAREY, SCOTT, DOUGLAS & KESSLER, PLLC
                                             901 Chase Tower, 706 Virginia Street, East (25301)
                                             P.O. Box 913
                                             Charleston, West Virginia 25323
                                             Telephone: (304) 345-1234
                                             Facsimile: (304) 342-1105
                                             mwcarey@csdlawfirm.com
                                             jkessler@csdlawfirm.com

                                             and
     Case 2:19-cv-00118 Document 5 Filed 03/22/19 Page 2 of 2 PageID #: 74



                                    RICHARD A. GETTY
                                    (Admitted Pro Hac Vice)
                                          and
                                    DANIELLE HARLAN
                                    (Admitted Pro Hac Vice)

                                    THE GETTY LAW GROUP, PLLC
                                    1900 Lexington Financial Center
                                    250 West Main Street
                                    Lexington, Kentucky 40507
                                    Telephone: (859) 259-1900
                                    Facsimile: (859) 259-1909
                                    rgetty@gettylawgroup.com
                                    dharlan@gettylawgroup.com

                                    and

                                    LAURENCE J. ZIELKE
                                    (Pro Hac Vice Admission pending)
                                          and
                                    JANICE THERIOT
                                    (Pro Hac Vice Admission pending)

                                    ZIELKE LAW FIRM, PLLC
                                    462 S. 4th St.
                                    Suite 1250
                                    Louisville, Kentucky 40202
                                    Telephone: (502) 589-4600
                                    lzielke@zielkefirm.com
                                    jtheriot@zielkefirm.com

                                    COUNSEL FOR PLAINTIFFS, GREENBRIER
                                    HOTEL CORPORATION, THE GREENBRIER
                                    SPORTING CLUB, INC., GREENBRIER
                                    SPORTING CLUB DEVELOPMENT COMPANY,
                                    INC., OLD WHITE CHARITIES, INC.,
                                    OAKHURST CLUB LLC, GREENBRIER GOLF
                                    AND TENNIS CLUB CORPORATION, JUSTICE
                                    FAMILY GROUP, LLC, THE CHESAPEAKE &
                                    OHIO TRAVELER, INC., THE GREENBRIER
                                    RESORT & CLUB MANAGEMENT CO.,
                                    GREENBRIER IA, INC., OLD WHITE CLUB
                                    CORPORATION, AND GREENBRIER
                                    MEDICAL INSTITUTE, LLC
dhbpld2146
                                       2
